Citation Nr: 0716935	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-06 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Dennis R. Sumpter, J.D.


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  


FINDINGS OF FACT

1.  Right ear hearing loss is at Level I (Table VI). 

2.  Left ear hearing loss is at Level I (Table VI).  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  The rating schedule 
authorizes the assignment of a zero percent (noncompensable) 
evaluation in every instance in which the rating schedule 
does not provide such an evaluation and the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006).  
If two ratings are potentially applicable, the higher rating 
will be assigned if the disability more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 4.3 
(2006).

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluations of bilateral sensorineural hearing loss range 
from noncompensable (zero percent) to 100 percent based on 
organic impairment of hearing acuity as measured by the  
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (Hertz).  38 C.F.R. § 4.85 (2006).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 and Tables VI, VIA, and VII 
(Diagnostic Code 6100) (2006).  Further, 38 C.F.R. § 4.85(a) 
requires that an examination for hearing loss be conducted by 
a state-licensed audiologist, and must include both a 
controlled speech discrimination test (Maryland CNC test) and 
a pure tone audiometry test. Examinations must be conducted 
without the use of hearing aids.

The veteran submitted a private audiogram from May 2003 that, 
according to the examiner, showed mild bilateral high 
frequency hearing loss.  

On an authorized VA examination in October 2004, the 
following results were documented:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
50
65
LEFT
20
15
25
55
50

The average puretone loss in the right ear was 41 decibels.  
The average puretone loss in the left ear was 36 decibels.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  

Using Table VI, the right ear puretone average of 41 and 
speech recognition score of 92 yield Level I hearing, and the 
left ear puretone average of 36 and speech recognition score 
of 96 yield Level I hearing.  These scores yield a zero 
percent rating under Table VII.  Based on the foregoing, a 
compensable rating is not supported.  

Additionally, an exceptional pattern of hearing impairment 
has not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86. 

The Board finds that the veteran's current noncompensable (0 
percent) schedular rating under 38 C.F.R. § 4.85 is adequate.   
As such, the claim is denied.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's April 2004 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the June 
2004 rating decision.  It described the evidence necessary to 
substantiate a claim for an increased rating, identified what 
evidence VA was collecting, requested the veteran to send in 
particular documents and information and identified what 
evidence might be helpful in establishing his claim.  The 
April 2004 letter did not, however, specifically address what 
evidence was needed with respect to the disability rating 
criteria or the effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (Since the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim).  The 
claim for service connection, however, had already been 
substantiated.  In addition, once he filed a notice of 
disagreement with the initial rating, the veteran was 
properly provided with information concerning the specific 
disability evaluation criteria in the March 2005 statement of 
the case.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
affording him a VA Audio examination in October 2004.  


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


